C. A. Johnson, J.
Motion to change place of trial from the county of New York to the county of Nassau is denied.
In my opinion, the action to enforce the civil liability imposed by the Emergency Price Control Act of 1942 (IT. S. Code, tit. 50, Appendix, § 901 et seq.) for the exaction of rent above the amount permitted is not an action for a penalty which must be brought in the county where the cause of action arose, as provided by section 184 of the Civil Practice Act. In any event, no proof is presented to the court upon this application as to *238where the cause of action arose. Although it appears that the premises involved in the action are located in Nassau County, there is no proof that the payment of rent was made in Nassau County or that the acts constituting the demand for or the contracting for the payment of such allegedly excessive rent occurred in that county.
Submit order.